Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 26, 2020

                                      No. 04-20-00486-CR

                                 Jemadari Chinua WILLIAMS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B19-346
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER

      The record in this appeal was filed October 19, 2020. The record reflects that appellant,
Jemadari Chinua Williams, was represented by appointed counsel through the guilt/innocence
phase of the trial, but represented himself during the punishment phase after having been
admonished about the risks of self-representation at trial.

       Williams filed a pro se notice of appeal. However, the record does not reflect he was
advised he has the right to appointed counsel on direct appeal or that he has been admonished
about the risks of proceeding pro se on appeal.

We therefore abate this appeal and order the trial court to conduct a hearing on the record to:

   1) fully admonish appellant of the dangers and disadvantages of self-representation on
      appeal, including:

           a. advising appellant that he will be required to comply with all the relevant rules of
              appellate procedure; and

           b. advising appellant that the court of appeals will not grant excessive extensions of
              time because he is pro se or so that he may retain counsel at a later stage in the
              appeal;
   2) develop evidence as to whether appellant’s decision to relinquish the benefits associated
      with counsel and proceed pro se is knowingly and intelligently made;

   3) make findings of fact and conclusions of law as to whether appellant’s decision to
      proceed pro se is knowingly and intelligently made.

    If the trial court concludes appellant’s decision to proceed pro se is knowingly and
intelligently made, the trial court shall direct the clerk and court reporter to send a complete copy
of the appellate record to appellant for his use in preparing a brief.

   If Williams requests appointed appellate counsel or if the trial court concludes appellant’s
decision to proceed pro se is not knowingly and intelligently made, the trial court shall appoint
counsel.

    We order the hearing must occur no later than November 16, 2020 and the trial court shall
make arrangements for Williams to appear at the hearing, which may be held by teleconference
or videoconference.

    We further order the trial court to direct the trial court clerk and the court reporter to file in
this court, no later than five days after the hearing, (1) a reporter’s record of the hearing, and (2)
a supplemental clerk’s record containing the court’s orders, findings of fact, conclusions of law.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court